Exhibit 10.1



















December 15, 2006










W. Andrew Adams

AdamsMark, L.P.

801 Mooreland

Murfreesboro, TN  37128




Dear Andy:




This letter confirms National HealthCare Corporation’s (“NHC”) willingness to
sell its shares of common stock of National Health Investors, Inc. (“NHI”) to
the surviving entity in exchange for a secured promissory note (the “Note”) and
an option to purchase at certain times in the future 41 nursing centers that are
leased by NHI to NHC, assuming you or your affiliates are successful in your
transaction.  




Please acknowledge your agreement with the foregoing by signing and returning a
copy of this letter to me.




Sincerely yours,




NATIONAL HEALTHCARE CORPORATION







By:  /s/ R. Michael Ussery

       R. Michael Ussery, Senior Vice President, Operations




AGREED AND ACKNOWLEDGED:




ADAMSMARK, L.P.







By: /s/ W. Andrew Adams

       W. Andrew Adams, General Partner



